MEMORANDUM **
Sundee Berg appeals pro se the district court’s summary judgment in favor of defendants in her Title VII action alleging sexual harassment and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir. 1998). We affirm.
The district court did not abuse its discretion by refusing to grant Berg a second continuance to file an opposition to defendants’ summary judgment motion where Berg had approximately four months to file her opposition. See Penk v. Oregon State Bd. of Higher Educ., 816 F.2d 458, 466 (9th Cir.1987).
The district court did not err by finding that allegations which occurred before December 30, 1996 were barred by the statute of limitations. See Williams v. Owens-Illinois, Inc., 665 F.2d 918, 924 (9th Cir.1982).
Berg failed to raise a genuine issue of material fact as to whether she was subjected to a hostile work environment based on sex. See Faragher v. City of Boca Ra-ton, 524 U.S. 775, 785-86, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998).
Berg failed to raise a genuine issue of material fact as to whether she was subjected to unlawful retaliation. See Steiner v. Showboat Operating Co., 25 F.3d 1459, 1464 (9th Cir.1994).
Berg’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.